Eckert, C. J. (Dissenting). Dissenting Opinion op Judge Eckert Under Section 8 of “An Act to create the Court of Claims, to prescribe its powers and duties, and to repeal an Act herein named”, which became effective July 17, 1945, this Court was given jurisdiction to hear and determine : “All claims against the State for damages in cases sounding in. tort, in respect of which claims the claimants, would be entitled to redress against the State of Illinois, at law or in chancery, if the State were suable, and 'all claims sounding in tort against The Board of Trustees of the University of Illinois; provided, that an award for damages in a case sounding in tort shall not exceed the sum of $2,500.00 to or for the benefit of any claimant. The defense that the State or The Board of Trustees of the University of Illinois is not liable for the negligence of its officers, agents, and employees in the course of their employment shall not be applicable to the hearing and determination of such claims.” To construe the obviously broad language of this section so as to exclude members of the Illinois Reserve Militia, while on active duty, appears contrary to the expressed legislative intent. There is nothing in the act from which we can rightfully infer that the General Assembly intended the words “officers, agents and employees” to be limited to a “master and servant” relationship. “A member of the Illinois Reserve Militia, while on active duty, “rendering the highest degree of service to the State which it is possible for a citizen to render”, is certainly as much an “officer, agent and employee” of the State as is a member of the Illinois State Police or any other person serving the State in any other type of service. It is true that distinctions can be drawn between various types of employment within the State, but service in the Illinois Reserve Militia is nevertheless an employment of the highest type, and as integral a part of State government as can be found. I am of the opinion that Section 8 (C) of the present Illinois Court of Claims Act was intended to include members of the Illinois Reserve Militia, while on active duty, and that therefore an award should be made in this case.